RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s amended specification, claim amendments, and remarks filed on 11/19/2020 have been received. In the response filed on 11/19/2020, claims 1-3 were amended; and claims 11-16 were added. 
Claims 1-9 and 11-16 are pending. Claim 10 is canceled. Claims 7-9 are withdrawn from consideration. Claims 1-6 and 11-16 are rejected. 

Withdrawn Rejections
The objections to the specification, made of record in the office action mailed on 8/27/2020, have been withdrawn due to applicant’s amendment filed on 11/19/2020.
The 35 USC 112 rejections of claims 1-6, made of record in the office action mailed on 8/27/2020, have been withdrawn due to applicant’s amendment filed on 11/19/2020.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:



Claim 15 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is indefinite because the phrase “optionally, water” is not clear. Claim 15 depends from claim 1. Claim 1 recites “the solid pet food component has a moisture content of at least 40%”. Since the pet food component must include “at least 40% moisture”, it is not clear how water can be “optional”. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 fails to include all the limitations of the claim upon which it depends. Claim 15 depends from claim 1. Claim 1 recites “the solid pet food component has a moisture content of at least 40%”. Moisture is another word for water. Claim 15 recites 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 102(b):
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as being anticipated by Hsu et al., Comparisons of 13 edible gum-hydrate fat substitutes for low fat Kung-wan (an emulsified meatball). 
Regarding claim 1: Hsu discloses a solid pet food component (Kung-wan, p. 281, Table 2) which comprises a mixture of curdlan (CurdG) and a protein (Leg muscle tissues, p. 280, section “2. Materials and methods”) and which has a moisture content of at least 40% (76.5%, p. 281, Table 2), wherein the protein is in particulate form (ground meat, p. 280, section “2. Materials and methods”). 
Regarding claim 2: Hsu discloses pork (Leg muscle tissues and back fat of market-size hogs, p. 280, section “2. Materials and methods”).
Regarding claim 3: Hsu discloses the curdlan is present in the range of from 0.05% to 25% (1% Curdlan gum, p. 280, Table 1). 
Regarding claim 5: Hsu discloses the protein content is from 5 to 30% on a wet weight basis (14.8%, p. 281, Table 2). 

Regarding claim 13: Hsu suggests the protein is denatured because the product is cooked (Heated in 80°C hot water for 20 min, fig 1, p. 280; Cooking yield, p. 281, 3. Results and discussion section). 
Regarding claim 15: The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03.
In the present case, the specification and/or claims fail to identify what the basic and novel characteristics actually are. Therefore, the phrase “consisting essentially of” will be construed as equivalent to “comprising.”
Hsu discloses a solid pet food component (Kung-wan, p. 281, Table 2) which comprises a mixture of curdlan (CurdG) and a protein (Leg muscle tissues, p. 280, section “2. Materials and methods”) and which has a moisture content of at least 40% (76.5%, p. 281, Table 2), wherein the protein is in particulate form (ground meat, p. 280, section “2. Materials and methods”). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hsu et al., Comparisons of 13 edible gum-hydrate fat substitutes for low fat Kung-wan (an emulsified meatball). 
Hsu is relied on as above. 
The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. MPEP 2112 I. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. MPEP 2112 III. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112 IV.
Hsu does not expressly recognize properties “wherein a chunk consisting of the low functional protein has a hardness of no more than 150±20 [(g/g of chunk)* 20% protein] when measured via a texture analyzer” and “wherein a chunk consisting of the low functional protein does not remain intact if heated to 120°C for at least 30 minutes”. However, it is reasonable to presume that said limitations are inherent to the invention.  Support for said presumption is found in the use of the claimed materials (see rejections above). Note the claims are drawn to an ingredient (solid pet food component) of the product (chunk) that exhibits the claimed properties. The burden is upon the Applicant to demonstrate otherwise.  
Regarding claim 13: The discussion of MPEP 2112 applies here as above. Hsu does not expressly state the protein is denatured. However, it is reasonable to presume that said limitations are inherent to the invention because Hsu discloses the product is cooked (Heated in 80°C hot water for 20 min, fig 1, p. 280; Cooking yield, p. 281, 3. .  

Claim Rejections - 35 USC § 103
Claims 4 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsu et al., Comparisons of 13 edible gum-hydrate fat substitutes for low fat Kung-wan (an emulsified meatball); in view of Tian et al., CN104305316A. Note the rejections cite to the attached English language translation of Tian et al., CN104305316A.
Hsu is relied on as above. Hsu discloses Kung-wan (an emulsified meatball). 
Hsu does not disclose a hydrocolloid in addition to the Curdlan. 
Tian is drawn to processing meatball products (abstract). Tian discloses improving the water binding capacity of meat paste, improving the gel strength of meatballs and improving the crispness and elasticity of the product by utilizing a combination of Curdlan and xanthan gum (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a meatball comprising Curdlan, as taught in Hsu, wherein the meatball comprises a second hydrocolloid that is xanthan gum, as taught in Tian, to obtain a solid pet food component (meatball) comprising Curdlan and xanthan gum. One of ordinary skill in the art at the time the invention was filed would have been motivated to use both Curdlan and xanthan gum to improve the water binding capacity of meat paste, improve the gel strength of meatballs, and improve the crispness and elasticity of the product (Tian, abstract). 

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyamoto et al., US 2017/0143005 A1.
Regarding claim 1: Miyamoto discloses solid pet food component (a granular material for pet food, para 0025) which comprises a mixture of Curdlan (para 0036) and a protein (para 0060) and which has a moisture content of at least 40% (water content in a range of 13 to 40% by mass, para 0102), wherein the protein is in particulate form (powder products, para 0060). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Regarding claim 3: Miyamoto discloses 0.05% to 1.0% thickener (para 0039). Miyamoto discloses curdlan as a thickener (para 0036). 
Regarding claim 4: Miyamoto discloses an ingredient in addition to the thickener, which may be starch (para 0054). 
Regarding claim 5: Miyamoto discloses raw ingredient A comprises total content of protein sources is preferably in a range of 10 to 30% by mass on a wet basis (weight % of ingredients includes water content, para 0083). Miyamoto discloses raw ingredient A is mixed with the thickener B (para 0085). The thickener is 0.05% to 1.0% thickener (para 0039) of the product. Therefore, Miyamoto suggests a complete product (mixture of A and B) containing a range of slightly less than 10% to slightly less than 30% by mass protein (Sample calculations: 10 g protein/[100 g mixture A + 0.05 g thickener] = 10 g protein/100.05 g total; 10 g protein/100.05 g total *100% = 9.95% protein in complete mixture of raw ingredient A and thickener; 30 g protein/[100 g mixture A + 1 g thickener] = 30 g protein/101 g total; 30 g protein/101 g total *100% = 29.70% protein in complete mixture of raw ingredient A and thickener). 
Regarding claim 6: Miyamoto discloses 15 to 70% by mass of a starch source, 10 to 30% by mass of a protein source, 5 to 25% by mass of total saccharides, 2 to 15% by mass of a humectant, and added water in accordance with the water content of a product. Miyamoto discloses the total content of these is in a range of 75 to 100% by mass (para 0083). Starch, saccharides, and humectants are all included with the breadth of the term “hydrocolloid”. 
Miyamoto discloses raw ingredient A is mixed with the thickener B (para 0085). The thickener is 0.05% to 1.0% thickener (para 0039) of the product. Therefore, Miyamoto suggests a complete product (mixture of A and B) containing hydrocolloids in a range of less than 22% to less than 100% hydrocolloid. Sample calculations: 
Minimum hydrocolloid
Minimum sum hydrocolloids = 15% starch + 5% saccharides + 2% humectant = 22%
22 g hydrocolloid /100 g mixture A + 1 g thickener = 22 g hydrocolloid /101 g total; 22 g hydrocolloid /101 g total *100% = 21.78% hydrocolloid in complete mixture of raw ingredient A and thickener.  
Maximum hydrocolloid
Maximum sum hydrocolloids = 70% starch + 25% saccharides + 15% humectant = 110 %; 
110 g hydrocolloid /[110 g mixture A + 0.05 g thickener] = 110 g hydrocolloid /110.05 g total; 110 g hydrocolloid /110.05 g total * 100% = 99.95% hydrocolloid in complete mixture of raw ingredient A and thickener.
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Miyamoto discloses hydrocolloids. As such, the concentration of hydrocolloid represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claims 11 and 12: Miyamoto does not expressly recognize properties “wherein a chunk consisting of the low functional protein has a hardness of no more than 150±20 [(g/g of chunk)* 20% protein] when measured via a texture analyzer” and “wherein a chunk consisting of the low functional protein does not remain intact if 
Regarding claim 13: Miyamoto does not expressly state the protein is denatured. However, one having ordinary skill in the art at the time of invention would expect the protein is denatured the following reasons. First, Miyamoto discloses a solid pet food component comprising the claimed materials (see rejections above). Additionally, Miyamoto discloses the product is made in a similar manner to the disclosed product. Miyamoto discloses the product is made by extrusion (para 0020). Miyamoto discloses an exemplary process of making the product that uses extrusion time and temperatures (“raw ingredient mixture was put into an extruder and subjected to a heat treatment at a temperature of 115°C +/- 15° for approximately 2 minutes”, Miyamoto, para 0114) within the disclosed temperature and time ranges (“Heating temperatures from 90-150°C, preferably 100-120°C for 1 to 10 minutes”, specification, p. 7, ln. 13-15). The burden is upon the Applicant to demonstrate otherwise.  
Regarding claim 14: The discussion of MPEP 2144.05 II applies here as above.  Note also the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) 
Miyamoto discloses the content of the thickener is 0.05% by mass or greater (outer percentage), it is possible to sufficiently obtain the effect of suppressing binding of pellets after extrusion granulation, which is caused by the addition of the thickener (para 0041). 
Miyamoto discloses when the content of the thickener is extremely large, the granular material for pet food tends to be hard (para 0042). Miyamoto discloses “the content of the thickener (B) is preferably 1.0% by mass or less and more preferably 0.5% by mass or less (outer percentage)” (emphasis added, para 0042).
In summary, Miyamoto discloses changing the amount of thickening agent changes the hardness of the final product. 
Miyamoto discloses the content of the thickener (which may be curdlan, para 0036) is in a range of from 2% to 4%. 
In the present case, like Aller, the claimed concentration is different than that of the prior art. Per the discussion in MPEP 2144.05 II and In re Aller, the concertation of curdlan represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 15: The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03.

Miyamoto discloses solid pet food component (a granular material for pet food, para 0025) which comprises a mixture of Curdlan (para 0036) and a protein (para 0060) and which has a moisture content of at least 40% (water content in a range of 13 to 40% by mass, para 0102), wherein the protein is in particulate form (powder products, para 0060). Miyamoto discloses an ingredient in addition to the thickener, which may be starch (para 0054). Starch is encompassed within the meaning of hydrocolloid (see e.g., claim 4). 
Regarding claim 16: Miyamoto discloses the protein may be chicken by-product (chicken meal, para 0060) or maize gluten product (corn gluten meal, para 0060). 

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cully et al., US 2014/0234507 A1; in view of Kimura et al., US 3,822,250 A; as evidenced by Greenfell-Lee et al., US 2016/0302462 A1.
Regarding claim 1: Cully discloses a solid pet food (pet food product, para 0079) component (meat emulsion chunks, para 0097) which comprises a one or more low functional proteins (meat by-products, para 0079) in particulate form (emulsion, para 0078). Cully discloses the solid pet food component has a moisture content of at least 40% (about 47% to 60%, para 0097). 
Low functional protein 
Cully discloses the claimed proteins (meat by-products, para 0079) in particulate form (emulsion, para 0078). As such, one having ordinary skill in the art would expect the proteins to be within the breadth of the recited “low functional proteins”. Additionally, Cully discloses the product is heated to coagulate the protein (para 0089). A coagulated protein is within the breadth of the recited low functional protein. A coagulated protein has lost the future function/ability to coagulate. So compared to a non-coagulated protein, the coagulated protein has some reduced functionality. 
Cully discloses the solid pet food component (meat emulsion chunks) may also include functional ingredients (para 0080), and one or more dry proteinaceous 
Cully does not discloses the solid pet food component comprises curdlan. 
Kimura is drawn to curdlan (col. 1, ln. 21). Kimura discloses curdlan is mixed with other food ingredients or materials (col. 9, ln. 19-21). Kimura discloses curdlan may replace either in part or in whole other food ingredients, which include casein and gluten (col. 10, ln. 70-71). Kimura discloses curdlan improves palatability, improves binding quality, improves water holding capacity, prevents "drip loss", and retains shape in cooking (col. 11, ln. 5-14). Kimura discloses the curdlan can be used in foods based on animal meat products, pasty foods based on fish flesh or animal meat, animal meat hams, fish hams, sausages, and artificial meats based on soybean or wheat protein (col. 11, ln. 31-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include functional ingredients or additives that to improve binding and impart flavor, as taught in Cully, wherein the functional ingredient or additive that to improves binding and imparts flavor is curdlan, as taught in Kimura, to obtain a food component comprising a mixture of curdlan and a protein. One of ordinary skill in the art at the time the invention was filed would have been motivated to use curdlan because it improves palatability, improves binding quality, improves water holding capacity, prevents "drip loss", and retains shape in cooking (Kimura, col. 11, ln. 5-14).
Regarding claim 2: Cully discloses the protein may be by-products, which are beef (mechanically deboned beef), poultry (chicken), and pork (pork liver, para 0079). 
Regarding claim 3: Kimura discloses the amount of curdlan varies according to the particular intended effect or purpose (col. 11, ln. 19-20). Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). 
Regarding claim 4: Cully discloses the solid pet food component (meat emulsion chunks) may also include soy protein isolate (para 0081). As evidenced by Greenfell-Lee et al., US 2016/0302462 A1, soy protein isolate is a hydrocolloid (para 0034). Therefore, soy protein isolate is encompassed within the recited “any other hydrocolloid from a . . . plant . . . source”. 

Regarding claim 6: Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). Cully and Kimura do not require any other hydrocolloid. 
Regarding claims 11 and 12: Cully and Kimura do not expressly recognize properties “wherein a chunk consisting of the low functional protein has a hardness of no more than 150±20 [(g/g of chunk)* 20% protein] when measured via a texture analyzer” and “wherein a chunk consisting of the low functional protein does not remain intact if heated to 120°C for at least 30 minutes”. However, one having ordinary skill in the art at the time of invention would expect the properties to be present for the following reasons. First, Cully and Kimura suggest a solid food component comprising the claimed materials (see rejections above). Note the claims are drawn to an ingredient (solid pet food component) of the product (chunk) that exhibits the claimed properties. The burden is upon the Applicant to demonstrate otherwise.  
Regarding claim 13: Cully discloses the product is heated to coagulate the protein (para 0089). A coagulated protein is denatured protein.
Regarding claim 14: Kimura discloses the amount of curdlan varies according to the particular intended effect or purpose (col. 11, ln. 19-20). Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 15: The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. In the present case, the specification and/or claims fail to identify what the basic and novel characteristics 
Cully discloses a solid pet food (pet food product, para 0079) component (meat emulsion chunks, para 0097) which comprises a one or more low functional proteins (meat by-products, para 0079) in particulate form (emulsion, para 0078). Cully discloses the solid pet food component has a moisture content of at least 40% (about 47% to 60%, para 0097). Kimura suggests curdlan (see rejection of claim 1 above). 
Regarding claim 16: Cully discloses the protein may be by-products, which include chicken (para 0079). 

Response to Arguments
35 USC 102
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 

Rejections of claims 1-3, 5-6, 13, and 15 as anticipated by Hsu
Applicant argues no cited reference teaches a solid pet food component with a protein consisting of one or more low functional proteins (remarks, p. 9). Examiner is not persuaded by this argument. The claims recite the protein is from pork (claim 2). Hsu discloses pork (Leg muscle tissues and back fat of market-size hogs, p. 280, section “2. Materials and methods”). As such, the prior art is encompassed within the breadth of the claimed “low functional proteins”.

35 USC 103
Rejections of claim 4 as obvious over Hsu in view of Tien
Applicant presents no additional argument concerning the dependent claim (remarks, p. 9). 

Rejections of claims 1-6 and 11-16 as obvious over Miyamoto
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WALTER A MOORE/Primary Examiner, Art Unit 3619